                                          Case 4:19-cv-01231-JSW Document 40 Filed 08/13/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     U.S. EQUAL EMPLOYMENT                              Case No. 19-cv-01231-JSW
                                         OPPORTUNITY COMMISSION,
                                   8                    Plaintiff,                          ORDER DENYING MOTION FOR
                                   9                                                        PERMANENT INJUNCTION
                                                 v.
                                                                                            Re: Dkt. No. 39
                                  10
                                         FIDELITY HOME ENERGY, INC.,
                                  11                    Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          On August 7, 2019, Michael Buesgens a/k/a Nevada Smith (“Movant”) filed a document

                                  14   captioned “Michael Buesgens AKA Nevada Smith Qui Tam Whistleblower, Former IRS

                                  15   Employee, the Public Requests Permanent Injunction Enjoining James L. Lee, EEOC Deputy

                                  16   Counsel.” Movant asks this Court to permanently enjoin Mr. Lee from “filing suit against private

                                  17   sector employees until he agrees to full disclosure of settlements and their terms and proceeds to

                                  18   the public that employs him, in every private sector and federal sector litigation.” (Mot. at 1, ¶ 1.)

                                  19   Movant also asks the Court to order Mr. Lee to “provide record of his good faith effort

                                  20   conciliation” with the Defendant. (Id., ¶ 2.) Movant is not a party to this case, and he has not

                                  21   shown grounds to intervene under the Federal Rules of Civil Procedure. The Court DENIES the

                                  22   motion.

                                  23          IT IS SO ORDERED.

                                  24   Dated: August 13, 2019

                                  25                                                    ______________________________________
                                                                                        JEFFREY S. WHITE
                                  26                                                    United States District Judge
                                  27

                                  28
